Exhibit 10.1

EXECUTION COPY

AMENDMENT

to

LOAN AND SECURITY AGREEMENT

dated as of December 31, 2008

between

GENERAL MOTORS CORPORATION

and

THE UNITED STATES DEPARTMENT OF THE TREASURY

This AMENDMENT (this “Amendment”) to the Loan and Security Agreement referenced
below is entered into as of March 31, 2009, between GENERAL MOTORS CORPORATION,
a Delaware corporation (the “Borrower”), and the UNITED STATES DEPARTMENT OF THE
TREASURY (the “Lender”).

R E C I T A L S:

WHEREAS, the parties hereto have entered into that certain Loan and Security
Agreement, dated as of December 31, 2008 as amended and modified by (i) that
certain Post-Closing Letter Agreement, by and among the Borrower, certain
Subsidiaries of the Borrower and the Lender, dated as of December 31, 2008 (the
“Post-Closing Letter Agreement”), (ii) that certain Notice of Borrowing and
Post-Closing Matters Letter, from the Borrower to the Lender, dated as of
January 21, 2009, (iii) that certain Consent and Waiver Number One, between the
Borrower and the Lender, dated as of January 29, 2009, (iv) that certain Waiver,
between the Borrower and the Lender, dated as of February 17, 2009, (v) that
certain Second Post-Closing Matters Letter, between the Borrower and the Lender,
dated as of February 19, 2009, (vi) that certain Third Post-Closing Matters
Letter, between the Borrower and the Lender, dated as of March 13, 2009,
(vii) that certain Omnibus Joinder Number One, by and among the Borrower,
certain Subsidiaries of the Borrower and the Lender, dated as of March 13, 2009,
(viii) that certain Fourth Post-Closing Matters Letter, between the Borrower and
the Lender, dated as of March 27, 2009 and (ix) that certain Consent and Waiver
Number Two, between the Borrower and the Lender, dated as of March 30, 2009
(collectively, the “Loan Agreement”). Capitalized terms used but not defined
herein have the meanings assigned to them in the Loan Agreement; and

WHEREAS, the Borrower and the Lender desire to amend certain terms and
provisions of the Loan Agreement so as to extend the Certification Deadline and
to modify the restructuring plan report submission requirement under
Section 7.22 of the Loan Agreement, as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1. AMENDMENTS

1.1 The definition of “Certification Deadline” in Section 1.01 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Certification Deadline” shall mean June 1, 2009.



--------------------------------------------------------------------------------

1.2 The definition of “Maturity Date” in Section 1.01 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Maturity Date” shall mean the earlier of (i) the Expiration Date, (ii) the date
specified in the proviso in Section 2.05(a) or (iii) the occurrence of an Event
of Default, at the option of the Lender.

1.3 Section 7.22 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

7.22 Restructuring Plan Reports. On or before March 31, 2009, the Borrower shall
submit to the President’s Designee a written certification and report detailing
the progress made by the Borrower and its Subsidiaries in implementing the
Restructuring Plan. The report shall identify any deviations from the
restructuring targets set forth in Section 7.20(b), and explain the rationale
for these deviations, including an explanation of why such deviations do not
jeopardize the Borrower’s long-term viability. The report shall also include
evidence satisfactory to the President’s Designee that the following events have
occurred (or, if such events have not occurred, the status of the Borrower’s
efforts with respect thereto):

(a) Approval of the Labor Modifications by the members of the Unions;

(b) Receipt of all necessary approvals of the VEBA Modifications other than
regulatory and judicial approvals; provided, that the Borrower must have filed
and be diligently prosecuting applications for any necessary regulatory and
judicial approvals; and

(c) The commencement of an exchange offer to implement a Bond Exchange.

On or before June 1, 2009, the Borrower shall also deliver evidence satisfactory
to the President’s Designee that the events described in Sections 7.22(a),
(b) and (c) have occurred.

2. MODIFICATION OF LOAN AGREEMENT

2.1 This Amendment is limited precisely as written and shall not be deemed to be
a consent to a waiver, amendment or modification of any other term or condition
of the Loan Agreement, the other Loan Documents, or any of the documents
referred to therein or executed in connection therewith except as provided in
Section 1 hereof, and this Amendment shall not be considered a novation.

2.2 This Amendment shall not prejudice any right or rights the Lender may now
have or may have in the future under or in connection with the Loan Agreement,
the other Loan Documents or any documents referred to therein or executed in
connection therewith.

 

2



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE BORROWER

After giving effect to this Amendment, the representations and warranties of the
Borrower set forth in the Loan Agreement are true and correct in all material
respects, and no Default or Event of Default has occurred and is continuing on
and as of the date of this Amendment.

4. FEES AND EXPENSES

The Borrower agrees to pay or reimburse the Lender for all fees and out of
pocket expenses incurred by the Lender in connection with the documentation of
this Amendment (including all reasonable fees and out of pocket costs and
expenses of the Lender’s legal counsel incurred in connection with this
Amendment), pursuant to Section 11.03(b) of the Loan Agreement.

5. CONDITIONS PRECEDENT

This Amendment shall become effective as of the date hereof upon the
satisfaction of the following conditions precedent:

5.1 The Lender shall have received a duly executed copy of this Amendment.

6. MISCELLANEOUS

6.1 Construction. This Amendment is executed pursuant to the Loan Agreement and
shall (unless otherwise expressly indicated therein) be construed, administered
or applied in accordance with the terms and provisions thereof. No provision of
this Amendment shall be construed against or interpreted to the disadvantage of
the Lender or the Borrower by reason of the Lender or the Borrower having or
being deemed to have structured or drafted such provision of this Amendment.
Whenever the Loan Agreement is referred to in the Loan Documents or any of the
instruments, agreements or other documents or papers executed and delivered in
connection therewith, it shall be deemed to mean the Loan Agreement, as amended
hereby.

6.2 Counterparts. This Amendment may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. The parties agree
that this Amendment may be transmitted between them by email or facsimile. The
parties intend that faxed signatures and electronically imaged signatures (such
as .pdf files) shall constitute original signatures and are binding on all
parties. The original documents shall be promptly delivered, if requested.

6.3 Governing Law. This Amendment shall be governed by and construed in
accordance with the applicable terms and provisions of Section 11.10 of the Loan
Agreement.

6.4 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and to their respective successors and
permitted assigns.

 

3



--------------------------------------------------------------------------------

6.5 Entire Agreement; Modification. Except as expressly provided in this
Amendment, the Loan Agreement is, and shall continue to be, in full force and
effect in accordance with its terms, without amendment thereto, and is, in all
respects, ratified and confirmed. This Amendment is intended by the parties
hereto to be the final expression of their agreement with respect to the subject
matter hereof, and is the complete and exclusive statement of the terms thereof,
notwithstanding any representations, statements or agreements to the contrary
heretofore made. The Loan Agreement, as amended and modified hereby, may only be
further amended, restated, supplemented, or otherwise modified in accordance
with the provisions thereof.

6.6 Headings. The headings, captions and arrangements used in this Amendment are
for reference purposes only and shall not affect the meaning or interpretation
of this Amendment.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Loan
Agreement to be duly executed by their respective authorized officers as of the
31st day of March, 2009.

 

GENERAL MOTORS CORPORATION, as Borrower By  

/s/ Adil Mistry

Name:   Adil Mistry Title:   Assistant Treasurer

THE UNITED STATES DEPARTMENT OF THE TREASURY,

as Lender

By  

/s/ Neel Kashkari

Name:   Neel Kashkari Title:   Interim Assistant Secretary of the Treasury for
Financial Stability

Amendment to Loan and Security Agreement